DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 21, 2022. 
Applicant’s election without traverse of Group I, dental implant, claims 1-15 in the reply filed on March 21, 2022 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tapered vertical members in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 sets forth a subcombination.  However, claim 6 further includes a crown which sets forth a combination making the scope unclear.  Applicant should amend the claims to either the subcombination or combination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-8, 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dosta et al. (U.S. Patent No. 2016/0058530-A1).
Regarding claim 1, Dosta et al.  teaches (Fig. 8) a dental implant comprising: at least one root (1) comprising a lattice scaffold configured to house bone grafting material and adapted to be inserted into a hole of a mandibular bone or a maxillary bone; and an abutment (8) on top of the root (1) adapted to mate with a crown (para. [0064]).
Regarding claim 6, Dosta et al. teaches further including a crown configured to mate with the abutment (para. [0064]). 
Regarding claim 7, Dosta et al. teaches (Fig. 2, 6-8) a dental implant comprising between one to three roots. 
Regarding claim 8, Dosta et al. teaches wherein the lattice scaffold comprises a metal composite (para. [0024]). 
Regarding claim 10, Dosta et al. teaches (Fig. 2, 6-8) wherein the abutment comprises a lattice structure. 
Regarding claim 11, Dosta et al. teaches (Fig. 2, 6-8) wherein the abutment (8) and the root (1) are one-piece. 
Regarding claim 12, Dosta et al. teaches (Fig. 5 and 6) wherein the lattice scaffold comprises a plurality of vertical members (2) joined together by a plurality of struts (3) forming a set of trusses. 
Regarding claim 13, Dosta et al. teaches (Fig. 6) wherein the struts are angles to form a set of Warren trusses. 
Regarding claim 14, Dosta et al. teaches (Fig. 6 or 8) wherein the set of trusses form an outer wall of the root. 
Regarding claim 15, Dosta et al. teaches (Fig. 8) wherein the vertical members are tapered.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Dosta et al. in view of Westover (U.S. Patent No. 2017/0340416-A1).
Regarding claim 2, Dosta et al. discloses the invention substantially as claimed in claim 1. Dosta et al. is silent regarding further including bone grafting material within the lattice scaffold configured to occupy vacant space within the root and the hole. 
In the same field of endeavor, Westover teaches a dental implant further including bone grafting material within the lattice scaffold configured to occupy vacant space within the root and the hole (para. [0002]).
It would have been prima facie obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention to have modified Dosta et al. to incorporate the teachings of Westover to provide a dental implant further including bone grafting material for the purpose of promoting growth and forming a bio-root incorporating the dental implant (para. [0049]). 
Regarding claim 3, Dosta et al. discloses the invention substantially as claimed in claim 2.  Dosta et al. is silent regarding the bone grafting material comprises a coated nanomaterial adapted to promote bone growth. 
In the same field of endeavor, Westover teaches the bone grafting material comprises a coated nanomaterial adapted to promote bone growth (para. [0043]).  It would have been prima facie obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention to have modified Dosta et al. to incorporate the teachings of Westover to provide the bone grafting material comprising a coated nanomaterial adapted to promote bone growth for the purpose of forming a bio-root incorporating the dental implant (para. [0049]. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dosta et al. in view of Westover in further view of Ashman (U.S. Patent No. 4244689).
Regarding claim 4, Dosta et al. and Westover discloses the invention substantially as claimed in 3.  Dosta et al. and Westover are silent regarding the dental implant being coated in a nanomaterial comprised of sugar-coated nanomaterial. 
In the same field of endeavor, Ashman teaches wherein the coated nanomaterial comprises a sugar-coated nanomaterial (para. [24]).   It would have been prima facie obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention to have modified Dosta et al. and Westover to incorporate the teachings of Ashman to provide a dental implant wherein the coated nanomaterial comprises a sugar-coated nanomaterial for the purpose of providing proper preparation of the mold surface that are to have a porous surface (para. [24]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dosta et al. in view of Westover, in view of Ashman, in further view of Picart et al. (U.S. Patent No. 20110274744-A1).
Regarding claim 5, Dosta et al., Westover, and Ashman discloses the invention substantially as claimed in claim 4.  Dosta et al., Westover, and Ashman are silent regarding the sugar-coated nanomaterial comprises a peptide amphiphile scaffold coated with sulfated polysaccharides. 
In the same field of endeavor, Picart et al. teaches an implant wherein the sugar-coated nanomaterial comprises a peptide amphiphile scaffold coated with sulfated polysaccharides (para. [0064], [0118], [0125]).  It would have been prima facie obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention to have modified Dosta et al. Westover, and Ashman to incorporate the teachings of Picart et al. to provide the sugar-coated nanomaterial comprising a peptide amphiphile scaffold coated with sulfated polysaccharides for the purpose of providing BMP-2 effects in vivo (para. [0125]). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dosta et al. with evidence from Chang (WO-2019240478-A1)
Regarding claim 9, Dosta et al. discloses the invention substantially as claimed in claim 1.  Dosta et al. teaches the implant being made of a biologically compatible metal porous zone but does not teach on the composition of what this biologically compatible metal is.
In the same field of endeavor, Chang teaches wherein the metal composite comprises iron, magnesium and zinc (see highlighted section in Translated description).  It would have been prima facie obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention to have modified Dosta et al. to incorporate the teachings of Chang to teach a metal composite comprising of iron, magnesium and zinc to show the chemical makeup of a biologically compatible metal composition. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME K WILKINSON whose telephone number is (571)272-8543. The examiner can normally be reached Monday-Friday, 8 A.M. - 4 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.K.W./Examiner, Art Unit 3772   

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772